Citation Nr: 0835701	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to May 
1984, from October 1989 to October 1993, and from March 2003 
to March 2004.  He also had periods of active duty for 
training as a member of a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a December 2005 rating decision by 
the RO in Sioux Falls, South Dakota.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in August 
2008.  A transcript of the hearing has been associated with 
the veteran's claims file.

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in July 2008, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in September 2008.  The Board notes, 
however, that the veteran waived initial RO consideration of 
this evidence in writing and requested that the Board review 
the newly submitted evidence in the first instance.  See 38 
C.F.R. § 20.1304 (2007).

Additionally, in his August 2008 hearing, the veteran 
contended that he was having trouble with his right knee and 
his right hip, which he associated with an in-service injury.  
In this case, the Board infers claims for service connection 
for a right knee disability and a right hip disability.  As 
these claims have not been adjudicated by the RO, they are 
not before the Board; hence, they are referred to the RO for 
appropriate action.

With respect to the issues on appeal, the Board notes that 
the RO has developed claims of service connection for the 
left leg, the left ankle, and the left knee.  Given such a 
characterization, consideration of the left leg disability 
claim by the Board will be limited to disability other than 
any disability of the left ankle joint or the left knee 
joint, which are treated separately.  References to left leg 
disability in the decision below excludes any left knee or 
left ankle disability.

(Consideration of the claim of service connection for a left 
knee disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran's left ankle complaints in service were acute 
and transitory, as no such complaints or findings were noted 
on the physical examination at the veteran's separation from 
service.

2.  The veteran does not currently have a left ankle 
disability.

3.  The veteran was not treated in service for any injuries 
to or disabilities of the left leg or back; no such findings 
or abnormalities were noted on examination at the veteran's 
separation from service.

4.  The veteran does not currently have a left leg 
disability.

5.  A chronic disability of the back was not shown in service 
and is not shown to be related to service or an event of 
service origin..




CONCLUSIONS OF LAW

1.  The veteran does not have a disability of the left ankle 
that was incurred in or aggravated by service, and no such 
disability may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have a disability of the left leg 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The veteran does not have a disability of the back that 
was incurred in or aggravated by service, and no such 
disability may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through August 2004 and October 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the August 2004 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2004 and 
October 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not timely provided, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
the veteran was provided with such notice in the November 
2006 statement of the case.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not necessarily timely provided to the veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal (except as 
noted in the remand that follows this decision).  Here, the 
veteran's service treatment records are associated with the 
claims file.  The veteran was provided a VA examination in 
February 2005; report of the examination has been associated 
with the claims file.  Records of the veteran's ongoing 
treatment at the Des Moines Division of the VA Central Iowa 
Health Care System have been associated with the claims file, 
as have records of private treatment the veteran has 
received.  Additionally, the veteran and his representative 
have submitted written argument.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that 
need to be obtained.

Under these circumstances, with respect to the three issues 
decided herein, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for a left ankle 
disability, a left leg disability, and a back disability.  He 
has claimed that he was injured during service when he was 
pinned between two vehicles and his left ankle was run over.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records and a VA medical examination 
performed in February 2005, as well as records of private 
treatment the veteran has received from March 2004 to the 
present and records of his ongoing treatment at the VA 
Central Iowa Health Care System.  The Board notes that prior 
to the August 2003 in-service incident in which the veteran 
was pinned between two High Mobility Multipurpose Wheeled 
Vehicles (Humvees), service treatment records are silent as 
to complaints of or treatment for any left ankle, left leg, 
or back problems, with the exception of a July 1992 avulsion 
fracture of the veteran's left fifth metatarsal, which was 
noted to have healed without sequelae.  

The veteran's service treatment records reflect that in 
August 2003, while on active duty in Afghanistan, the veteran 
was crushed between two Humvees when the brakes on one of the 
vehicles failed and its driver was unable to stop the 
vehicle.  The veteran's left ankle was run over in the 
incident, and he sustained a contusion to his right chest 
wall.  He was diagnosed with a left ankle sprain.  Treatment 
records following the incident reflect that the veteran was 
instructed not to run for approximately one month afterward, 
and he reported some pain and swelling in the left ankle 
while walking at a follow-up visit in September 2003.  
Treatment notes from October 2003 indicate that the veteran 
was able to jog and had returned to a normal gait.  
Radiological examination in December 2003 revealed no 
abnormalities in the veteran's left ankle.  At his March 2004 
separation report of medical assessment, the veteran reported 
that he had left knee and left ankle problems.  

The veteran underwent radiological and MRI examination of his 
lumbar spine in November 2006, which revealed mild 
degenerative osteoarthritic changes.  His treating physician 
submitted a letter in September 2008 who noted the veteran's 
complaints of ongoing pain in the left ankle and the right 
hip.  She stated that in her medical opinion, the veteran's 
left ankle pain was related to his August 2003 in-service 
injury.

VA Central Iowa Health Care System  records show that, in 
June 2004, the veteran was seen for emergency treatment for 
complaints of lower back pain of one month's duration.  
Physical examination revealed no radiculopathy, and the 
veteran was diagnosed with mechanical low back pain related 
to obesity and posture and was advised to avoid heavy 
lifting.  At a September 2004 VA visit, the veteran was 
diagnosed with chronic low back, hip, and left knee pain, 
which the treating physician indicated was related to the 
veteran's weight.  The veteran was again seen by a VA 
orthopedist in April 2005, at which visit he complained of 
pain in his hips and his left knee.  Physical examination 
found a normal gait and essentially full range of motion in 
the lumbar spine.  The treating orthopedist diagnosed chronic 
mechanical low back pain associated with obesity.  

The veteran was provided a VA medical examination in February 
2005.  The examiner noted the veteran's complaints of low 
back pain aggravated by his work and prolonged sitting.  The 
veteran stated that he believed the back pain to be related 
both to his weight gain and to the August 2003 in-service 
injury.  The veteran also complained of pain in his left knee 
with normal activity but denied any problems with his left 
leg.  The examiner further noted that the veteran stated that 
he had "no real ankle complaint" with the exception of 
occasional transient ankle discomfort if he strikes the ankle 
or twists it the wrong way.  

Physical examination revealed an erect posture; straight, 
symmetric gait; and 5/5 strength in the lower extremities 
bilaterally with a grossly normal joint examination.  A full 
range of motion of the spine and all major joints was noted 
without pain or crepitus.  The veteran was found to have no 
spinal deformity, tenderness, crepitus, or spasm in the 
lumbar spine.  The veteran's ankles were found to have a full 
range of motion with no deformities, tenderness, or crepitus, 
and full strength bilaterally.  Radiological examination 
revealed mild osteophyte formation along the lumbosacral 
vertebrae and spina bifida at S1.  The veteran's left knee, 
leg, and ankle were all negative radiologically.

The examiner noted that there was no clinical evidence or 
history to suggest that the veteran was suffering from 
rheumatoid arthritis.  The examiner further concluded that 
the veteran has no diagnosable left leg or left ankle 
disability.  The examiner also diagnosed the veteran with 
chronic intermitted mechanical low back pain with minimal 
function limitation associated with lumbosacral osteophytosis 
and spina bifida at S1.  The examiner opined that the 
condition was not related to the in-service Humvee accident 
but instead to the spina bifida and the "natural 'wear and 
tear' of the aging process."  The examiner further opined 
that the veteran's work, which involves reaching and pulling 
heavy containers, and his morbid obesity contribute to his 
back disability.

At his August 2008 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he developed problems 
with his left ankle and left knee as a result of the Humvee 
accident.  He stated in particular that he has trouble 
ascending and descending stairs and develops pain if he sits 
in one position too long.  He further stated, however, that 
he has no problems with his left leg other than his claimed 
left knee and left ankle disabilities.  The veteran further 
stated at the hearing that he has no back problems and that 
the RO "misunderstood" his contentions in initiating a 
separate claim for a back disability.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a left ankle 
disability, a left leg disability, and a back disability.  
The Board finds the medical evidence in the veteran's service 
treatment records to be persuasive that his ankle complaints 
in service were acute and resolved without residual 
pathology.  The Board notes in particular that the August 
2003 in-service Humvee accident, on which the veteran blames 
his current disabilities, was noted in his service treatment 
records to have caused only a left ankle sprain with no 
radiological evidence of any residual disabilities.  The 
Board further finds that the VA examiner's opinion supports 
the conclusion that the ankle symptoms noted in service were 
transitory and not indicative of chronic disease.  The Board 
notes in addition that the veteran does not currently carry a 
diagnosis of any left ankle or left leg disability and has in 
fact stated at his August 2008 hearing that he has no current 
problems with his left leg or his back.

The Board concedes that the veteran suffered an injury to his 
left ankle while in service but concludes that the injury was 
acute and transitory.  To that end, the Board notes that the 
veteran's August 2003 in-service left ankle injury was shown 
to have resolved with no findings at the time of his 
separation in March 2004.  In particular, the Board notes 
that although the veteran complained of an ankle problem on 
his March 2004 separation report of medical assessment, the 
examiner at the time noted only that he had suffered a knee 
injury requiring a brace, with an orthopedic evaluation 
pending.  It is clear, as discussed above, that the veteran 
was treated for acute problems with his left ankle in 
service.  When examined for separation from service, however, 
no problems with the veteran's left ankle, left leg, or back 
were noted.  As such, any ankle complaints the veteran had in 
service appear to have been acute and transitory and to have 
resolved without residual pathology.

The Board's review of the veteran's service treatment records 
reveals a diagnosis of left ankle sprain in August 2003.  
Otherwise, the records do not reflect complaints, diagnosis, 
or treatment for the veteran's left ankle.  Post-service 
medical evidence reflects the veteran's complaints of pain in 
his left ankle and his treating physician's opinion that the 
pain resulted from the August 2003 injury, but no evidence of 
record reflects a diagnosis assigned to the veteran's left 
ankle.  The Board notes that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board further concludes that the veteran does not 
currently suffer from a left leg disability.  In so finding, 
the Board finds compelling the February 2005 VA examiner's 
conclusion that the veteran had no diagnosable disorder of 
the left leg.  The Board also looks to the veteran's August 
2008 statement that he was not experiencing any difficulty of 
the left leg outside of his complaints relating to the 
joints.  Further, the Board notes that the medical evidence 
of record, both during service and following the veteran's 
separation from service, contains no documentation of any 
complaints of or treatment for problems with the veteran's 
left leg.  

The Board concedes that the veteran's current treatment 
records and VA examinations confirm a current back disability 
but concludes that there is no persuasive medical evidence 
relating that disorder to service.  In reaching this 
conclusion, the Board finds compelling the February 2005 VA 
examiner's opinion that the veteran's current disability was 
not related to the in-service Humvee accident but instead to 
spina bifida and the "natural 'wear and tear' of the aging 
process" as well as the veteran's morbid obesity and job 
responsibilities.  The Board further notes that the veteran 
was first diagnosed with mild degenerative osteoarthritic 
changes in November 2006, more than one year following his 
separation from service.  The Board looks also to the 
veteran's August 2008 statement before the undersigned 
Veterans Law Judge that he was "misunderstood" by VA to be 
claiming a back injury related to his in-service accident.

The Board acknowledges the veteran's contention that his 
current problems stem from the August 2003 in-service Humvee 
accident.  The Board finds compelling, however, the February 
2005 VA examiner's conclusion that the veteran's in-service 
injuries were not related to his current back disability.  
The Board also looks to the VA examiner's conclusion that the 
veteran had no diagnosable disorder of the left ankle or left 
leg at the time of examination.  Also compelling is the 
February 2005 VA examiner's conclusion that the veteran's 
spina bifida and morbid obesity, in addition to the "normal 
wear and tear" of aging, are associated with his diagnosis 
of mechanical low back pain and osteophytosis.  Similarly, 
the Board is persuaded by the VA examiner's conclusion that 
the veteran does not currently suffer from any left ankle or 
left leg disabilities.  Further, the veteran has not 
demonstrated that he has any medical expertise to make such 
an opinion or diagnosis.  The Board notes that although the 
veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of his disabilities.  
As a layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board thus concludes that the weight of the medical 
evidence of record does not link the veteran's current back 
disability to service because the evidence does not raise a 
reasonable doubt that the disability is related to service.  
The Board further notes that the medical evidence, including 
in particular the veteran's February 2005 VA medical 
examination, does not establish a diagnosis of any disability 
of the left ankle or left leg.  In addition, the Board notes 
in particular that the veteran testified at his August 2008 
hearing that he currently suffered from no left leg or back 
disability.  Therefore, the Board concludes that the veteran 
does not currently have a left ankle or left leg disability 
and that his back disorder was not traceable to his military 
service.  The claims for service connection for a left ankle 
disability, a left leg disability, and a back disability must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

With regard to the veteran's left knee disability, the Board 
notes that the veteran was treated in service for complaints 
of pain in his left knee following the August 2003 Humvee 
accident and was diagnosed while still in service with a left 
knee sprain.  At his March 2004 separation evaluation, he was 
noted to have complaints of knee problems requiring the use 
of a knee brace and was recommended for an orthopedic 
consultation.  A March 2004 MRI study revealed a meniscal 
tear as well as a partial tear or edema of the ACL.  Although 
a June 2004 VA orthopedic examiner opined that no tear of the 
ACL had been noted, the veteran was diagnosed at that time 
with a chondral injury as a result of the in-service Humvee 
accident.  Further, the February 2005 VA examiner observed 
that the veteran had some functional limitation of the knee.  
Although the VA examiner opined at that time that the 
functional limitation in the veteran's left knee was 
"minimal" and not likely related to the Humvee accident, 
the Board notes that a VA physician assigned the veteran a 
diagnosis of chondral injury resulting from the in-service 
Humvee accident and that the veteran has complained of pain 
in the knee regularly since his time in service.  

The veteran's private treating physician has identified a 
number of other problems with the knee besides a cartilage 
injury.  These include degenerative changes, a bone bruise, 
and anterior collateral ligament damage.  She also noted 
abnormalities in both the medial meniscus and lateral 
meniscus, and attributed all of these problems to military 
service.  This opinion stands in sharp contrast with other 
records that refer to no radiologic abnormalities.  
Consequently, because the veteran appears to have had 
consistent symptoms, even according to VA examiners, since 
the in-service injury, the Board finds that further 
evidentiary development is necessary to determine the exact 
diagnosis(es) relative to the left knee and any relationship 
to his military service.

This issue is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions:

1.  The AOJ should seek all records 
pertaining to the left knee, with the 
veteran's consent, from E. L. Jauron, 
M.D., including any reports of 
radiological evaluations of the veteran's 
left knee.

2.  Thereafter, the veteran should be 
scheduled for an orthopedic evaluation of 
the left knee.  X-rays and an MRI should 
be taken in order to determine the 
correct diagnosis for each disease of the 
knee joint, whether due to cartilage 
damage, ligament damage, or otherwise, 
such as arthritis.  For each problem 
found, the examiner should provide an 
opinion as to the medical probabilities 
that each disease process is related to 
the veteran's military service, including 
the in-service accident noted in the 
records.  A detailed explanation should 
be provided for each opinion.

3.  The AOJ should ensure that the 
examination report complies with the 
instructions of this remand.  Thereafter, 
the claim of service connection should be 
re-adjudicated.  If any benefit sought 
relative to the left knee is not granted, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


